In this foreclosure action, order granting summary judgment pursuant to rule 113 of the Rules of Civil Practice, striking out the defendants’ answer, adjudging and decreeing that plaintiff is entitled to receive the sum of $822.07, together with the sum of $122.70 costs and disbursements, with interest, and directing the sale of the mortgaged premises, reversed on the law, without costs, and the motion denied, without costs. We are of opinion that the inconsistency of the documents executed at the closing of the mortgage to the Home Owners’ Loan Corporation, including the release pleaded by defendants, creates a triable issue. Such issue cannot be resolved in favor of the plaintiff on the unverified statement of the attorney for the Home Owners’ Loan Corporation. Hagarty, Acting P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur. [See post, p. 1037.]